Citation Nr: 1604441	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for asthma; and if so, whether service connection is warranted.  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating higher than 70 percent for amputation of the right ring and little finger with ankylosis of the right middle finger.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1979 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 2008 rating decision denied, in pertinent part, a rating higher than 40 percent for amputation of the right ring and little finger with ankylosis of the right middle finger; found no new and material evidence for service connection for asthma; and denied service connection for bilateral hearing loss and tinnitus.  The 2013 rating decision denied entitlement to TDIU.

In a rating decision dated in July 2011 the RO increased the rating for the Veteran's amputation of the right ring and little finger with ankylosis of the right middle finger disability to 70 percent effective May 23, 2008.

In October 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco.  

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in April 1992, the RO denied service connection for asthma; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record. 

2.  Evidence that is not cumulative or redundant of that in the record in April 1992 and that relates to an unestablished fact necessary to substantiate the claim for service connection for asthma has been received.

3.  It is at least as likely as not that the Veteran's asthma underwent a permanent increase in severity during service. 

4.  The Veteran's bilateral hearing loss and tinnitus had their onset in service.

5.  During his October 2015 Travel Board hearing the Veteran withdrew from appeal his claim for a rating higher than 70 percent for his service-connected amputation of right ring and little finger with ankylosis of right middle finger residuals disability.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision denying service connection for asthma is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §3.104 (2015).

2.  Evidence added to the record since the April 1992 rating decision that denied service connection for asthma is new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Preexisting asthma was aggravated by active military service.  38 U.S.C.A. §§ 1111, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  

4.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for withdrawal of a substantive appeal on the claim for an increased rating for the service-connected amputation of right ring and little finger with ankylosis of right middle finger residuals disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, asthma

In a rating decision in April 1992, the RO denied service connection for asthma on the grounds that there was no evidence of a diagnosis of asthma in service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the April 1992 rating decision.  The April 1992 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The April 1992 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the April 1992 rating decision the evidence consisted of service treatment records and VA treatment records dating from June 23, 1986, through November 18, 1991.   

Evidence added to the record since the April 1992 rating decision includes a July 2008 opinion from a private pulmonary physician, who avers that it is "overwhelmingly likely" that the Veteran had asthma during service.  

This evidence is new since it was not of record in April 1992, and material as it raises a reasonable possibility of substantiating the claim for service connection for asthma.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Having reopened the claim for service connection for asthma based on new and material evidence, the Board has jurisdiction to review the matter de novo, based on the whole record.  For the reasons that follow, the Board finds that the evidence is in favor of an award of service connection.  

Service connection may be granted if the evidence demonstrates that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 C.F.R. § 3.303(a).  

The presumption of aggravation provides that a preexisting injury or disease will be considered aggravated by active service where there is an increase in the disability during such service, unless there is a specific finding that the increase in the disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case there is no record of asthma on entry into service; indeed, the Veteran's entry examination report is missing.  The Veteran is therefore presumed to have been sound on entry into service; and this presumption can only be overcome by clear and unmistakable evidence that the Veteran's asthma existed before acceptance and enrollment and was not aggravated by such service.

As for the first prong of this test, during his 2015 Board hearing the Veteran testified that he had asthma as a child, and that he had disclosed this information to the MEPS, who nonetheless found him fit for entry.  See Transcript, p. 2-3.  In addition, in a statement dated in May 2012 the Veteran's mother advised that the Veteran had been diagnosed with asthma during his childhood, and she provided the names of those treatment providers.  The Board agrees that there is no presumption of soundness with respect to the Veteran's asthma.  

During his 2015 Board hearing, however, the Veteran competently and credibly testified that his breathing problems returned after he entered active duty, and that he was treated with medication.  See Transcript, pp. 3-4.  He particularly recalled being hospitalized for breathing trouble while he was stationed in Germany.  Transcript, p. 4.  Moreover, according to a pulmonary expert, the Veteran has "damage to the lung of an age which agrees with occurrence during his active duty, which was apparently from February, 1979 through August, 1981."  See July 2008 letter from pulmonary physician.  He emphasized that it is "overwhelmingly likely" that the asthmatic illness was present at that time, and has worsened.  Id.  Moreover, there is no persuasive evidence that the increase in disability during service was due to the natural progress of the disease.  As such, service connection is warranted.

   II.  Service connection bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The evidence shows that the Veteran was exposed to significant acoustic trauma during service and has been diagnosed as having tinnitus as well as bilateral hearing loss for VA compensation purposes.  See June 2011 private medical report.  Moreover, that report indicates that his hearing loss is related to in-service noise exposure.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

III.  Increased rating, right hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  During his October 2015 Travel Board hearing the Veteran withdrew his appeal for a rating higher than 70 percent for his service-connected right ring and little finger with ankylosis of the right middle finger disability.  See October 2015 Hearing Transcript, p. 18.  There consequently remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for asthma is reopened.   

Service connection for asthma is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The appeal for a disability rating higher than 70 percent for the Veteran's amputation of right ring and little finger with ankylosis of right middle finger residuals disability is dismissed.

REMAND

At his October 2015 hearing, the Veteran reported that he has worked periodically since 2007 and that his jobs did not amount to substantially gainful employment.  In light of his competent testimony and the Board's favorable determinations above, the Board finds that is issue must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all of the Veteran's VA medical records dated after May 2008 with the claims file.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment. 

3.  Afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist.

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as grasping, lifting, carrying, pushing, pulling, concentrating, communicating and interacting with others.  

4.  Then readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


